UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number 1-13582 (Check One): ☒ Form 10-K ☐ Form 20-F ☐ Form 11-K ☐ Form 10-Q ☐ Form 10-D ☐Form N-SAR ☐ Form N-CSR For Period Ended: December 31, 2015 ☐ Transition Report on Form 10-K ☐ Transition Report on Form 10-Q ☐ Transition Report on Form 20-F ☐ Transition Report on Form N-SAR ☐ Transition Report on Form 11-K For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Speedway Motorsports, Inc. Full name of registrant Former name if applicable 5555 Concord Parkway South Address of principal executive office (Street and number) Concord, North Carolina 28027 City, state and zip code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [x] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company recently reviewed the amount and timing of various income tax related matters for 2015 and certain prior periods, including but not limited to net deferred tax liabilities related to goodwill associated with race date intangibles originating with our acquisition of New Hampshire Motor Speedway in 2008 and elimination of previously recorded income tax expenses associated with the favorable settlement of our previously discontinued oil and gas operations. As a result, certain prior year amounts have been revised and will be reflected as revised in the Company’s Annual Report on Form 10-K for fiscal year 2015. The Company has not, and does not expect to, file with the Securities and Exchange Commission any amendments to our Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q for any prior periods. As a result of these revisions, management was unable to obtain the necessary information to complete the preparation of the Company’s Annual Report on Form 10-K for fiscal year 2015 by the filing deadline and could not eliminate the reasons causing this delay without unreasonable effort or expense. The Company expects to file its Annual Report on Form 10-K as soon as reasonably practical and at this time anticipates that it will be able to do so within the extension period of fifteen calendar days provided under Rule 12b-25 of the Securities Exchange Act of 1934, as amended. PART IV
